DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-9, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojo (WO-2016121182, also published as US20180006630 used as the translation of the Japanese WIPO publication, hereinafter Kojo).
Regarding claim 1, Kojo discloses an AT-cut crystal resonator plate (2), comprising: a substantially rectangular-shaped vibrating part (21) including a first excitation electrode (211) formed on a first main surface and a second excitation electrode (212) formed on a second main surface; a support part (22) protruding from a corner of the vibrating part in a Z' axis direction of the AT-cut crystal resonator plate so as to support the vibrating part; and an external frame part (23) surrounding an outer periphery of the vibrating part and supporting the support part, wherein a boundary between the support part and the external frame part is on a side parallel to an X axis out of inner peripheral sides of the external frame part, the vibrating part and at least part of the support part are made as an etching region having a thickness thinner than a thickness of the external frame part (See Fig 6B) , and a stepped part (23a, Fig. 18) is generated in a vicinity of the boundary between the support part and the external frame part due to the etching region (21, 22), a lead-out wiring (214, 215) extended from each of the first excitation electrode and the second excitation electrode is formed over the support part to the external frame part so as to overlap with the stepped part, and on at least one of the first main surface and the second main surface, at least part of the stepped part that is superimposed on the lead-out wiringPCTDA076/USOPreliminary Amendment is formed so as not to be parallel to the X axis in plan view (see elements 214 and 215, Figs. 4B and 5, respectively).
Regarding claims 2 and 3, the at least part of the stepped part that is superimposed on the lead- out wiring is formed as a straight line part that is not parallel to the X axis in plan view. See Figs. 18 and 19.
Regarding claim 6, the stepped part is formed on the external frame part side relative to the boundary between the support part and the external frame part. (Fig. 18)
Regarding claim 8, the vibrating part and the support part are made as the etching region having the thickness thinner than the thickness of the external frame part, and furthermore, on the at least one of the first main surface and the second main surface, the etching region has an entering part that is formed to enter part of the external frame part from the support part, and a start point of a boundary of the entering part of the etching region is formed at a position shifted from an extension line of a side of the support part on a -X side. Fig. 18(b)
Regarding claim 9, in Fig. 4A Kojo shows an AT-cut crystal resonator plate, comprising: a substantially rectangular-shaped vibrating part (21) including a first excitation electrode (211) formed on a first main surface and a second excitation electrode (212) formed on a second main surface; a support part (22) protruding from a corner of the vibrating part in a Z' axis direction of the AT-cut crystal resonator plate so as to support the vibrating part; and an external frame part (23) surrounding an outer periphery of the vibrating part and supporting the support part, wherein the vibrating part and the support part are made as an etching region having a thickness thinner than a thickness of the external frame part (Fig. 17, 18), and furthermore, on at least one of the first main surface and the second main surface, the etching region has an entering part that is formed to enter part of the external frame part from the support part, and a start point of a boundary of the entering part of the etching region is formed at a position shifted from an extension line of a side of the support part on a -X side (see Fig. 18). 
Regarding claims 12 and 13, Kojo discloses a first sealing member (3) covering the first main surface of the crystal resonator plate; and a second sealing member (4) covering the second main surface of the crystal resonator plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kojo.
Regarding claims 4 and 5, Kojo discloses the invention as explained above, but fails to disclose the length of the straight line part is half or more a width of the lead-out wiring.  It is the Examiner's position that it would have been an obvious design choice to determine the length of the straight line as necessitated by the specific requirements of the particular application. 
Regarding claim 11, Kojo discloses the invention as explained above, but fails to disclose the entering part being formed on only one main surface out of the first main surface and the second main surface. It is the Examiner's position that it would have been an obvious matter of design choice to form the entering part on only one main surface to maintain the rigidity of the frame.
Allowable Subject Matter
Claim 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 7, the references of the Prior Art fail to disclose, either alone or in obvious combination,  the etching region having an entering part that is formed to enter part of the external frame part from the support part such that a boundary of the entering part of the etching region is the stepped part, and a start point of the stepped part on a -X side is formed within a connection area between the support part and the external frame part. Regarding claim 10, the references of the Prior Art fail to disclose, either alone or in obvious combination, the start point of the boundary of the entering part of the etching region on the -X side is formed within a connection area between the support part and the external frame part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837